Citation Nr: 1328524	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1992, with three years and nine months of prior active 
service.  The Veteran also served in the Air Force National 
Guard from June 1993 to February 2004, with additional 
periods of active duty to include: June 1993 to September 
1993, November 2001 to December 2002, and February 2003 to 
November 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

When the case was before the Board in July 2012, it was 
remanded for further development.  The case is once again 
before the Board for further appellate action. 


FINDINGS OF FACT

1.  Chronic sleep apnea was present during a period of 
active duty from February 2003 to November 2003.

2.  Sleep apnea was not diagnosed at the time of the 
Veteran's entrance onto active duty in February 2003.

3.  The evidence does not clearly and unmistakably establish 
that sleep apnea existed prior to the Veteran's period of 
active duty from February to November 2003 and underwent no 
permanent increase in severity as a result of that period of 
active duty.






CONCLUSION OF LAW

The criteria for entitlement to service connection for 
obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist  

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 
C.F.R. § 3.159 (2012).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at 
the time of entry into service except for defects actually 
noted when examined for entry into service.  This 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 
(July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims that he incurred sleep apnea during a 
period of active duty.  He acknowledges that the disorder 
was not diagnosed until after his last period of active 
service, but alleges that the disorder was manifested in 
service by symptoms of daytime sleepiness and snoring.  

In support of his contention, the Veteran submitted two 
statements dated in June 2004 and November 2012 from a 
fellow serviceman who described seeing the Veteran struggle 
with daytime sleepiness and fatigue during active duty 
assignments in Southwest Asia.  The Veteran's military 
records confirm deployments to Southwest Asia in the 1990s.

The Veteran's service records confirm active duty from July 
1982 to July 1992, and it is noteworthy that the DD-214 for 
this time period also indicates three years, nine months, 
and nine days of prior active service.  Records also confirm 
the Veteran was in the Air Force National Guard from June 
1993 to February 2004.  During that time frame, active duty 
is confirmed from June 1993 to September 1993, from November 
2001 to December 2002, and from February 2003 to November 
2003. 

The record reflects that the Veteran was initially diagnosed 
with sleep apnea in June 2004, after his final period of 
active duty.    

The report of a December 1981 entrance examination for his 
first period of active duty shows that no pertinent 
abnormality was noted.  The service records do not include 
any reports of enlistment examinations for his other 
confirmed periods of active duty.  The report of a May 1992 
periodic examination reflects that sinus bradycardia with 
sinus arrhythmia was noted with a borderline EKG.  Follow-up 
EKG was normal, however, and no disorder was diagnosed at 
that time.  

The Veteran also submitted opinions from his private 
physicians, Dr. Doekel and Dr. Hunker.  In June 2004, Dr. 
Doekel opined that the Veteran struggled with symptoms of 
chronic obstructive sleep apnea for the last 20 years, but 
was only diagnosed as of January 2004.  In August 2005, Dr. 
Doekel further explained that the Veteran had a lengthy 
history of snoring and excessive daytime sleepiness.  His 
records also indicate abnormal EKG readings in July 1997 and 
October 2002 with borderline hypertension in 1992.  He noted 
that a connection between cardiovascular disease and 
untreated sleep apnea has been well documented.  Thus, in 
light of the Veteran's medical history, Dr. Doekel opined 
that the Veteran's sleep apnea likely occurred prior to 
1997.  Dr. Hunker indicated, "In retrospect, we believe [the 
Veteran] has had sleep apnea based on symptoms of snoring, 
apnea, daytime sleepiness, etc. as far back as the mid 
1980's."

The Veteran was afforded VA examinations in June 2005, May 
2007, and most recently in August 2012.  The June 2005 
examiner merely indicated that the Veteran's sleep apnea was 
diagnosed one year prior.  The examiner did not proffer an 
opinion with regard to etiology.  The May 2007 VA examiner 
indicated inability to determine whether the Veteran's sleep 
apnea began during a period of active duty.  Therein, the 
examiner noted that snoring is not necessarily diagnostic of 
sleep apnea.  Unlike Dr. Doekel's analysis of the record, 
the May 2007 VA examiner found no documentation of 
hypertension, which cut "against the idea that the Veteran 
had significant sleep apnea that remained untreated for 20 
years."  Overall, the examiner concluded, "the question as 
to when his sleep apnea began is too speculative."  

In light of the conflicting opinions, the Board remanded 
this claim to obtain an additional VA examination and 
opinion. 

The Veteran was afforded a VA examination in August 2012.  
The examiner reviewed the Veteran's pertinent history and 
the private and VA opinions.  The examiner found no 
documentation of sleep disordered breathing during the 
active duty periods.  The examiner acknowledged, however, 
that sleep apnea is a chronic condition that is, "usually 
present for several months to many years before diagnosis."  
Determining how long before the Veteran's January 2004 
diagnosis of sleep apnea he actually had symptoms of sleep 
apnea, however, would require resorting to mere speculation.  
The examiner did opine sleep apnea "most likely has been 
present for several years."  The examiner further declined 
determining whether sleep apnea first occurred during a 
period of active duty or was in any way aggravated during a 
period of active duty indicating to do so would require 
speculation.  Similarly, the examiner could not determine 
whether the Veteran's sleep apnea clearly and unmistakably 
pre-existed any period of active duty and clearly and 
unmistakably did not worsen during any period of active 
duty.

The Veteran's statements, the statements from the person who 
served with him, and the private medical opinions of record 
all support the proposition that the Veteran's sleep apnea 
was present during his final period of active duty.  The VA 
examiners were unable to provide opinions concerning when 
the sleep apnea began.  They did not opine that the sleep 
apnea was not present during the Veteran's final period of 
active duty.  Therefore, the Board finds that the evidence 
adequately establishes that chronic sleep apnea was present 
during the Veteran's final period of active duty.  Since 
sleep apnea was not diagnosed on an examination for entrance 
onto active duty in February 2003, the presumption of 
soundness applies.  The evidence does not clearly and 
unmistakably establish that sleep apnea existed prior to the 
final period of active duty and clearly and unmistakably 
establish that the sleep apnea underwent no permanent 
increase in severity as a result of that period of active 
duty.  Therefore, the presumption of soundness has not been 
rebutted, and the Veteran is entitled to service connection 
for sleep apnea.




ORDER

Entitlement to service connection for obstructive sleep 
apnea is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


